DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.
Claims 1-3, 5-12, 14, and 16-20 are pending, claims 4, 13, and 15 are cancelled, and claims 1-3, 9-12, and 18-20 are amended. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1:
Step 2A Prong 1: The claims recite receiving, a unique account identifier within a transaction involving an account of the unique account identifier; calculating, a value based on the transaction for transfer to the account of the account identifier; generating, to transfer the calculated value to the account of the account identifier, the block data structure a block for insertion into a ledger that maintains value balances; transmitting  where a replicated trusted ledger used to maintain value balances (claim 1) and receiving a unique account identifier as part of data received for a purchase transaction, executing, the purchase transaction successfully, calculating, a point value for awarding to an account of the unique account identifier based on at least one factor of the successfully executed transaction and writing, to a replicated trusted ledger, data including the unique account identifier and the calculated point value to award the calculated point value to the account of the unique account identifier, the replicated trusted ledger used to maintain account point values of customers for a plurality of entities, the point values redeemable at each of the plurality of entities without regard to which entity credited any or all of the point values, (claims 9 and 18). The limitation falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Prong 2: This judicial exception is not integrated into a practical application because the only additional elements are a computing system of an entity, point of sale device comprising a network interface device, a computer processor and memory 
  The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). The additional elements of receiving, a unique account identifier within a transaction involving an account of the unique blockchain account identifier, generating, on the computing system of the entity, a data structure in memory to transfer the calculated value to the account of the account identifier the block data structure a block for insertion into a blockchain ledger that maintains value balance; transmitting the data structure from the computing system of the entity to a computing system (claim 1) and receiving a unique blockchain account identifier as part of data received at a point of sale (POS) device of an entity for a purchase transaction; writing, by the POS device over a network to a replicated trusted ledger, data (claims 9 and 18) are merely adding insignificant extra-solution activity to the judicial exception by providing data in the form of receiving operational information and organizing the information (i.e. data gathering) - see MPEP 2106.05(g). The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of optimizing the organization of transaction data of a plurality of users. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere 
The step of receiving, a unique blockchain account identifier within a transaction involving an account of the unique blockchain account identifier, generating, on the computing system of the entity, a data structure in memory to transfer the calculated value to the account of the blockchain account identifier; transmitting the data structure from the computing system of the entity to a computing system (claim 1) and receiving a unique blockchain account identifier as part of data received at a point of sale (POS) device of an entity for a purchase transaction; writing, by the POS device over a network to a replicated trusted blockchain ledger, data (claims 9 and 18) of Step 2A has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification (paragraph 0041-45) does not provide any indication that the receiving, generating and storing of the data structure in the repository is anything other than a generic, off-the-shelf computer component, and the Versata Dev. Group court decision (MPEP 2106.05(d)(II)) indicate that mere storing and retrieving of information in a memory is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
Dependents: With respect to dependent claims 2-3, 5-8, 10-13, 15-17 and 19-20, the claims have been considered and determined to not integrate the judicial exception into a practical application. 
Claim 2 and 11 recites wherein the block data structure transfers the calculated value from a value balance of the entity to a value balance of the account of the blockchain account identifier. The limitation merely recites the transfers of value (data) 
Claim 3, 12 and 20 recites transmitting a message communicating the value transfer from the computing system of the entity to the account based on the blockchain account identifier. The limitation merely recites the transfers of value (data) and does not add significantly more to integrate the judicial exception into a practical application.
Claim 6 merely recites the value as being non-currency, which is only further limiting the type of currency used in the claimed invention. The further limitation does not add significantly more to integrate the judicial exception into a practical application.
Claim 7 merely recites wherein the entity is one of a plurality of participating entities that are joined in a singular value network where the non-currency amount of value may be redeemed with any entity of the singular value network without regard to which entity issued the points. The further limitation of the manner in which the entities may be joined and interact does not add significantly more to integrate the judicial exception into a practical application.
Claim 8 and 15 recites wherein the replicated trusted blockchain ledger is private to entities participating in providing and redeeming the value that is generated. The further limitation of the manner in which the entities may be joined and interact does not add significantly more to integrate the judicial exception into a practical application.
Claim 10 and 19 recites those limitation that of claim 1 and are analyzed in view of the same analysis of claim 1. 
Claims 16-17 merely recite the well-known technology of NFC as Bluetooth. The mere carrying out the steps of the claimed invention using NFC or Bluetooth alone does 
These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
For these reasons, there is no inventive concept and the claims are not patent eligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-12, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Postrel (U.S. Pub. No. 20190156363) in view of Davis (U.S. Pat. No. 9870562). 
Regarding claim 1, Postrel teaches:
A method comprising: 
calculating, on the computing system of the entity, a value based on the transaction for transfer to the account of the unique blockchain account identifier; generating, on the computing system of the entity, block a data structure in memory to transfer the calculated value to the account of the unique blockchain account identifier, the block data structure a block for insertion into a blockchain ledger that maintains value balances;  (“At step 802 of FIG. 8, a new block is added to the blockchain ledger, which reduces reward points from account A in the requested amount. In the above example, 5,000 Membership Rewards points are indicated to be decreased from the consumer's Membership Reward account on his mobile device. At step 804, a new block is added to the blockchain ledger, which converts points from type A to type B at conversion rate X. In the above example, 5,000 Membership Rewards points are converted to 5,000 Delta Sky Miles, assuming that the conversion rate X is 1: 1. At step 806, a new block is added to the blockchain ledger, which adds the converted points into account B. In the above example, the 5,000 converted SkyMiles are added to the consumer's Delta SkyMiles account on his mobile device. At step 808, a new block is added to the blockchain ledger, which transfers consideration from issuer A to issuer B. In the example above, $50 is transferred from American Express to Delta, since the 5,000 points are valued in this example at one penny per point. Of course, other values may be used. The process returns at step 810 to step 608 of FIG. 6.”, Paragraph 0056, also see the block ID 202 for teaching the identifier)
signing, on the computing system of the entity, the data structure in the memory with a private key of a private/public key-pair of the entity; and (“FIG. 2 shows an illustration of a typical blockchain reward ledger 100 in accordance with the preferred embodiment of the invention. Shown are several blocks 220, 222, 224, each of which have the same records fields, including block ID 202, hash 204”, Paragraph 0045 and a hash of all data in the transaction block is calculated. That data along with the transaction data is entered into the blockchain ledger on a permanent basis, Paragraph 0052)
transmitting the data structure from the computing system of the entity via the network to a computing system where a replicated trusted blockchain ledger used to maintain value balances is stored (“A redemption transaction would then take place in which the points required by the merchant for the redemption are deducted from the digital wallet in a subsequent blockchain transaction. The blockchain will keep a running record of all points added to the digital wallet as well as those taken from the wallet during the redemption process. Paragraph 0014)
While Postrel teaches the identification of individual accounts (account A and B in Paragraph 0054), the reference does not explicitly disclose:
receiving, via a network by a computing system of an entity, a unique blockchain account identifier within a transaction involving an account of the unique blockchain account identifier;
securing access to the blockchain ledger and all replicated block chain ledgers to entities participating in providing and redeeming value balances through private/public key-pairs and restricting access to the ledger
However Davis  teaches:
receiving, via a network by a computing system of an entity, a unique blockchain account identifier within a transaction involving an account of the unique blockchain account identifier (“store a personal account number that includes a specific account identifier”, Col. 2 lines 35-45, the identifier are for a blockchain account; “The account identifier may be a unique value associated with tile account profile 210 used for identification thereof, such as a transaction account number, wallet identifier, device identifier, username, e-mail address, phone number, etc. In some embodiments, the account identifier may be a private key. The account profile 210 may also include a plurality of associated address identifiers used in blockchain transactions associated with the related consumer and/or transaction account.”, Col. 10 lines 55-67);
securing access to the blockchain ledger and all replicated block chain ledgers to entities participating in providing and redeeming value balances through private/public key-pairs and restricting access to the ledger (“The payer 102 may conduct a blockchain transaction with the payee 104. As part of the blockchain transaction, the payee 104 may generate a destination address for receipt of payment of blockchain currency. The destination address may be generated using an encryption key stored in the computing device of the payee 104. The encryption key may be part of a key pair, such as a public key corresponding to a private key stored in the computing device. In some instances, the payee 104 may provide the public key to the payer 102, and the payer 102 may generate the destination address.”, Col. 6 lines 5-25)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the account designation in Postrel to include receiving, by a computing system of an entity, a unique blockchain account identifier within a transaction involving an account of the unique blockchain account identifier; securing access to the blockchain ledger and all replicated block chain ledgers to entities participating in providing and redeeming value balances through private/public key-pairs and restricting access to the ledger, as taught in Davis, in order to identify the specific profile and corresponding data associated with the identifier (col. 3 lines 1-25). 
Regarding claim 9 and 18, Postrel teaches:
A method comprising (claim 9):
A point of sale (POS) device comprising: a network interface device; a computer processor; a memory storing instructions executable by the computer processor to perform data processing activities comprising  (claim 18) (Paragraph 0041):
executing, by the POS device (digital wallet of a mobile device, Paragraph 0041), the purchase transaction successfully (“At step 406, if none of the parties denies the proposed transaction, then permission is granted for the transaction to proceed at step 408, and the process returns at step 416 to the main process step 310.”, Paragraph 0050);
calculating, by the POS device, a point value for awarding to an account […] based on at least one factor of the successfully executed transaction; and (“At step 802 of FIG. 8, a new block is added to the blockchain ledger, which reduces reward points from account A in the requested amount. In the above example, 5,000 Membership Rewards points are indicated to be decreased from the consumer's Membership Reward account on his mobile device. At step 804, a new block is added to the blockchain ledger, which converts points from type A to type B at conversion rate X. In the above example, 5,000 Membership Rewards points are converted to 5,000 Delta Sky Miles, assuming that the conversion rate X is 1: 1. At step 806, a new block is added to the blockchain ledger, which adds the converted points into account B. In the above example, the 5,000 converted SkyMiles are added to the consumer's Delta SkyMiles account on his mobile device. At step 808, a new block is added to the  blockchain ledger, which transfers consideration from issuer A to issuer B. In the example above, $50 is transferred from American Express to Delta, since the 5,000 points are valued in this example at one penny per point. Of course, other values may be used. The process returns at step 810 to step 608 of FIG. 6.”, Paragraph 0056);
writing, by the POS device over a network to a replicated trusted ledger (digital wallet contains blockchain ledger in Paragraph 0047), […] and the calculated point value to award the calculated point value to the account of the unique account identifier, the replicated trusted ledger used maintaining account point values of customers for a plurality of entities, the point values redeemable at each of the plurality of entities without regard to which entity credited any or all of the point values. At step 804, a new block is added to the blockchain ledger, which converts points from type A to type B at conversion rate X. In the above example, 5,000 Membership Rewards points are converted to 5,000 Delta Sky Miles, assuming that the conversion rate X is 1: 1. At step 806, a new block is added to the blockchain ledger, which adds the converted points into account B. In the above example, the 5,000 converted SkyMiles are added to the consumer's Delta SkyMiles account on his mobile device. At step 808, a new block is added to the  blockchain ledger, which transfers consideration from issuer A to issuer B. In the example above, $50 is transferred from American Express to Delta, since the 5,000 points are valued in this example at one penny per point. Of course, other values may be used. The process returns at step 810 to step 608 of FIG. 6.”, Paragraph 0056 and see the example in Paragraph 0046, 0054);
While Postrel teaches the identification of individual accounts (account A and B in Paragraph 0054), the reference does not explicitly disclose:
receiving a unique blockchain account identifier as part of data received at a point of sale (POS) device of an entity for a purchase transaction;
[…] account of the unique blockchain account identifier
Writing […] including the unique blockchain account identifier 
securing access to the blockchain ledger and all replicated block chain ledgers to entities participating in providing and redeeming value balances through private/public key-pairs and restricting access to the ledger.
However Davis teaches:
receiving a unique blockchain  account identifier as part of data received at a point of sale (POS) device of an entity for a purchase transaction; […] account of the unique blockchain account identifier; Writing […] including the unique blockchain account identifier  (“store a personal account number that includes a specific account identifier”, Col. 2 lines 35-45; the identifier are for a blockchain account; “The account identifier may be a unique value associated with tile account profile 210 used for identification thereof, such as a transaction account number, wallet identifier, device identifier, username, e-mail address, phone number, etc. In some embodiments, the account identifier may be a private key. The account profile 210 may also include a plurality of associated address identifiers used in blockchain transactions associated with the related consumer and/or transaction account.”, Col. 10 lines 55-67);
securing access to the blockchain ledger and all replicated block chain ledgers to entities participating in providing and redeeming value balances through private/public key-pairs and restricting access to the ledger (“The payer 102 may conduct a blockchain transaction with the payee 104. As part of the blockchain transaction, the payee 104 may generate a destination address for receipt of payment of blockchain currency. The destination address may be generated using an encryption key stored in the computing device of the payee 104. The encryption key may be part of a key pair, such as a public key corresponding to a private key stored in the computing device. In some instances, the payee 104 may provide the public key to the payer 102, and the payer 102 may generate the destination address.”, Col. 6 lines 5-25)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the account designation in Postrel to include receiving a unique blockchain account identifier as part of data received at a point of sale (POS) device of an entity for a purchase transaction; […] account of the unique blockchain account identifier; Writing […] including the unique blockchain 
Regarding claims 10 and 19, Postrel in view of Davis teaches the limitations set forth above. Postrel further discloses:
wherein writing the data including […] the calculated point value to the replicated trusted ledger includes: generating, on the POS device, a data structure in memory to award the calculated point value to the account of the unique blockchain account identifier (“At step 802 of FIG. 8, a new block is added to the blockchain ledger, which reduces reward points from account A in the requested amount. In the above example, 5,000 Membership Rewards points are indicated to be decreased from the consumer's Membership Reward account on his mobile device. At step 804, a new block is added to the blockchain ledger, which converts points from type A to type B at conversion rate X. In the above example, 5,000 Membership Rewards points are converted to 5,000 Delta Sky Miles, assuming that the conversion rate X is 1: 1. At step 806, a new block is added to the blockchain ledger, which adds the converted points into account B. In the above example, the 5,000 converted SkyMiles are added to the consumer's Delta SkyMiles account on his mobile device. At step 808, a new block is added to the  blockchain ledger, which transfers consideration from issuer A to issuer B. In the example above, $50 is transferred from American Express to Delta, since the 5,000 points are valued in this example at one penny per point. Of course, other values may be used. The process returns at step 810 to step 608 of FIG. 6.”, Paragraph 0056);
signing, on the POS device, the data structure in the memory with a private key of a private/public key-pair of the entity; and (“FIG. 2 shows an illustration of a typical blockchain reward ledger 100 in accordance with the preferred embodiment of the invention. Shown are several blocks 220, 222, 224, each of which have the same records fields, including block ID 202, hash 204”, Paragraph 0045 and a hash of all data in the transaction block is calculated. That data along with the transaction data is entered into the blockchain ledger on a permanent basis, Paragraph 0052); 
transmitting, via the network, the data structure from the POS device to a plurality of computing systems where copies of the replicated trusted blockchain ledger are maintained (“A redemption transaction would then take place in which the points required by the merchant for the redemption are deducted from the digital wallet in a subsequent blockchain transaction. The blockchain will keep a running record of all points added to the digital wallet as well as those taken from the wallet during the redemption process. Paragraph 0014); 
and wherein the block data structure is written to each copy of the replicated trusted blockchain ledger when there are no objections by the plurality of computing systems after receipt of the data structure (as discussed in Paragraph 0042 the ledger may be interacted by with multiple consumers and merchants).
While Postrel teaches the identification of individual accounts (account A and B in Paragraph 0054), the reference does not explicitly disclose:
wherein writing the data including the unique blockchain account identifier
However Davis teaches:
wherein writing the data including the unique account identifier (“store a personal account number that includes a specific account identifier”, Col. 2 lines 35-45);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the account designation in Postrel to include wherein writing the data including the unique blockchain account identifier, as taught in Davis, in order to identify the specific profile and corresponding data associated with the identifier (col. 3 lines 1-25). 
Regarding claim 2 and 11, Postrel in view of Davis teaches the limitations set forth above. Postrel further discloses:
wherein the block data structure transfers the calculated value from a value balance of the entity to a value balance of the account […] (“consumer may be able to exchange reward points from one of his accounts into another of his accounts, both of which reside within or in close association with his blockchain reward ledger. FIG. 6 illustrates an exemplary process for this embodiment. At step 602, the consumer requests a reward points exchange from his account A into his account B. For example, the consumer may want to exchange (also known as a trade or transfer) 5,000 Membership Rewards points, originally issued by American Express, into Delta Sky Miles, so he may purchase flight on Delta. In this example, American Express is issuer A and Delta is issuer B. At step 604, permission is sought for executing this exchange from both issuer A and issuer B. That is, either party can deny the requested exchange transaction. This is shown in further detail in FIG. 7. At step 702, permission is sought from issuer A for points to be reduced from the consumer's account A on his mobile device and consideration to be transferred to from issuer A to issuer B in order to compensate issuer B for the liability it is now undertaking to consumer A for the increase in points in account B. If issuer A denies this request at step 704, then permission for the exchange is considered to have been denied at step 712 and the process returns at step 714 to step 606 of FIG. 6.”, Paragraph 0054)
While Postrel teaches the identification of individual accounts (account A and B in Paragraph 0054), the reference does not explicitly disclose:
value balance of the account of the unique blockchain account identifier.
However Davis teaches:
value balance of the account of the unique blockchain account identifier (“store a personal account number that includes a specific account identifier”, Col. 2 lines 35-45);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the account designation in Postrel to include value balance of the account of the unique blockchain account identifier, as taught in Davis, in order to identify the specific profile and corresponding data associated with the identifier (col. 3 lines 1-25). 
Regarding claims 3, 12, and 20, Postrel in view of Davis teaches the limitations set forth above. Postrel further discloses:
transmitting, from the POS device, a message communicating the point value award to the account of the account identifier using the unique blockchain account identifier as an address to which the message is transmitted (permission sought to modify blockchain reward ledger 308 and in 408 the permission for transaction granted which is interpreted as the message by the Examiner and see example in Paragraph 0046).
Regarding claim 6, Postrel in view of Davis teaches the limitations set forth above. Postrel further discloses:
wherein the value is a non-currency amount (see reward points in Paragraph 0054)
Regarding claim 7, Postrel in view of Davis teaches the limitations set forth above. Postrel further discloses:
wherein the entity is one of a plurality of participating entities that are joined in a singular value network where the noncurrency amount of value may be redeemed with any entity of the singular value network without regard to which entity issued the points. (“consumer may be able to exchange reward points from one of his accounts into another of his accounts, both of which reside within or in close association with his blockchain reward ledger. FIG. 6 illustrates an exemplary process for this embodiment. At step 602, the consumer requests a reward points exchange from his account A into his account B. For example, the consumer may want to exchange (also known as a trade or transfer) 5,000 Membership Rewards points, originally issued by American Express, into Delta Sky Miles, so he may purchase flight on Delta. In this example, American Express is issuer A and Delta is issuer B. At step 604, permission is sought for executing this exchange from both issuer A and issuer B. That is, either party can deny the requested exchange transaction. This is shown in further detail in FIG. 7. At step 702, permission is sought from issuer A for points to be reduced from the consumer's account A on his mobile device and consideration to be transferred to from issuer A to issuer B in order to compensate issuer B for the liability it is now undertaking to consumer A for the increase in points in account B. If issuer A denies this request at step 704, then permission for the exchange is considered to have been denied at step 712 and the process returns at step 714 to step 606 of FIG. 6.”, Paragraph 0054). 
Claims 8, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Postrel (U.S. Pub. No. 20190156363) in view of Davis (U.S. Pat. No. 9870562) in further view of Mossoba (U.S. Pub. No. 20190385130).
Regarding claim 8 and 15, Postrel in view of Davis teaches the limitations set forth above. 
While Postrel in view of Davis teaches the implementation of a blockchain ledger to implement the redemption of rewards and the technology by nature is private and secure, the combination does not explicitly disclose: 
wherein the replicated trusted blockchain ledger is private to entities participating in providing and redeeming the value that is generated.
However Mossoba teaches:
wherein the replicated trusted blockchain ledger is private to entities participating in providing and redeeming the value that is generated (“Different types of blockchain systems restrict who is allowed to particulate in the system and maintain the shared ledger.”, Paragraph 004)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the blockchain of Postrel in view of Davis to include wherein the replicated trusted blockchain ledger is private to entities participating in providing and redeeming the value that is generated, as taught in Mossoba, in order to protect the contents of the blockchain. 
Regarding claim 16, Postrel in view of Davis teaches the limitations set forth above. 
While Postrel in view of Davis teaches the implementation of a blockchain ledger to implement the redemption of rewards and the technology by nature is private and secure, the combination does not explicitly disclose: 
wherein the unique account identifier is received in a radio signal by a near field communication (NFC) device of the POS device.
However Mossoba teaches:
wherein the unique account identifier is received in a radio signal by a near field communication (NFC) device of the POS device (communication between components is through NFC-specifically Bluetooth, Paragraph 0059 and the specific customer’s digital signature for the account is identified, Paragraph 0061).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the blockchain of Postrel in view of Davis to include wherein the unique account identifier is received in a radio signal by a near 
Regarding claim 17, Postrel in view of Davis in further view of Mossoba teaches the limitations set forth above. 
While Postrel in view of Davis teaches the implementation of a blockchain ledger to implement the redemption of rewards and the technology by nature is private and secure, the combination does not explicitly disclose: 
wherein the NFC device is a BLUETOOTH device
However Mossoba teaches:
wherein the NFC device is a BLUETOOTH device (communication between components is through NFC-specifically Bluetooth, Paragraph 0059 and the specific customer’s digital signature for the account is identified, Paragraph 0061).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the blockchain of Postrel in view of Davis to include wherein the NFC device is a BLUETOOTH device, as taught in Mossoba, in order to optimize the processing of the transaction. 
Response to Arguments
Applicant's arguments filed 7/28/21 have been fully considered but they are not persuasive. 
With respect to the remarks directed to 35 USC 101, as stated in the After Final Action, in reviewing the amendments in view of consideration of the rejection under 35 USC 101, the Examiner asserts that the process of "securing" should be set forth in a 
With respect to the remarks directed to 35 USC 103, the Examiner has updated the mapping show that Davis teaches the claims as amended. Further as noted in the related prior art, Lawbaugh also teaches the securing of the data using the private/public key to restrict access to the ledger. 
Related Prior Art
Chan (US 20190108543) teaches the use of blockchain technology to carry out partnership contracts for the completion of purchases.
Ledger (Blockchain) Based Data Access and Distribution Control which teaches the process for storing documents using blockchain technology. 
Lawbaugh (U.S. Pub. No. 20190370866) teaches the use of public/private keys in order to restrict access to data in a blockchain. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        10/22/2021